Exhibit 10.29

 

LOGO [g884857g0209213247128.jpg]       LOGO [g884857g0209213247268.jpg]

Private & Confidential

Full Name

September 18, 2017

Special Award

Dear Name,

There are numerous reasons to believe in Teva and they start with people like
you who are loyal, dedicated and professional. We are committed to maintaining a
strong focus on our people, enhancing professional and leadership capabilities,
while embracing a diverse range of perspectives.

We would like to recognize the critical role you play in Teva and to ensure your
continued valuable contribution to the company’s future.

Therefore, we are pleased to inform you that you have been selected by the Teva
Executive Committee (TEC) to receive a one-time Special Award.

The Special Award has a total value of approximately NIS _________ divided among
the following three components:

NIS _________ in cash (pre-tax), _________ Options and _________ RSUs*.

50% of the award shall vest in September 2018; and 50% of the award shall vest
in September 2019.

 

*

Number of Options and RSUs were determined based on the fair values of Options
and RSUs as of August 11, 2017 ($5.47 and $16.5 respectively) and the average FX
rate of August 2017. Please note that the fair value on grant date may differ
and the final value of Options and RSUs on grant date shall be computed based on
the number of units listed above.

The Special Award is subject to the terms and conditions set forth in the
attached document, “Conditions for Special Award.”

We strongly believe in the company and in your contribution to its success. We
look forward to your continued commitment towards Teva’s short and long-term
strategic goals.

Sincerely,

 

LOGO [g884857g0209213246800.jpg]    LOGO [g884857g0209213246940.jpg]

Dr. Sol J. Barer

Chairman of the Board of Directors

  

Dr. Yitzhak Peterburg

Interim President and Chief Executive Officer



--------------------------------------------------------------------------------

Private & Confidential

Conditions for Special Award

 

  •  

The cash component is payable only if the employee is actively employed by the
Company on the applicable vesting and payment date(s) set out in the Special
Award letter. For the avoidance of doubt, notice period shall not be deemed as
active employment.

 

  •  

The vested portion of the cash component shall be payable on the next regular
payroll date immediately following the applicable vesting date.

 

  •  

The equity award will be subject to the terms and conditions of Teva’s 2015
Long-Term Equity-Based Incentive Plan (including any applicable sub-plans and
the terms of the award agreement which may contain additional terms and
conditions) (the “2015 Plan”).

 

  •  

Confidentiality is a condition to employee’s receipt of the Special Award to the
maximum extent permitted by applicable law. Therefore, if employee discloses the
details of the Special Award, the Company reserves the right to withhold the
payment, unless prohibited by applicable law.

 

  •  

Please note that this letter does not constitute a contract of employment and/or
an offer to enter into a contract of employment for any specific period of time.

 

  •  

The Special Award is a one-time special award. Receipt of all or part of the
Special Award shall not in any way give rise to a right to receive the same or
similar awards and/or payments in the future.

 

  •  

To the extent mandated by applicable law, the Special Award shall be subject to
required withholdings and deductions.

 

  •  

The Special Award and any payment thereof shall not be taken into account for
benefit contribution or severance calculation.